Exhibit 10.4

 

--------------------------------------------------------------------------------

CONTRIBUTION AND CONVEYANCE AGREEMENT

BY AND AMONG

CHENIERE ENERGY PARTNERS, L.P.

CHENIERE LNG HOLDINGS, LLC

CHENIERE ENERGY PARTNERS GP, LLC

CHENIERE ENERGY INVESTMENTS, LLC

SABINE PASS LNG-GP, INC.

AND

SABINE PASS LNG-LP, LLC

EFFECTIVE AS OF

March 26, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTRIBUTION AND CONVEYANCE AGREEMENT

This CONTRIBUTION AND CONVEYANCE AGREEMENT, dated as of March 26, 2007, is
entered into by and among CHENIERE ENERGY PARTNERS, L.P., a Delaware limited
partnership (“MLP”), CHENIERE LNG HOLDINGS, LLC, a Delaware limited liability
company (“Cheniere Holdings”), CHENIERE ENERGY PARTNERS GP, LLC, a Delaware
limited liability company (“MLP GP”), CHENIERE ENERGY INVESTMENTS, LLC, a
Delaware limited liability company (“Subsidiary LLC”), SABINE PASS LNG-GP, INC.,
a Delaware corporation (“LNG-GP”), and SABINE PASS LNG-LP, LLC, a Delaware
limited liability company (“LNG-LP”). The parties to this agreement are
collectively referred to herein as the “Parties.” Capitalized terms used herein
shall have the meanings assigned to such terms in Section 1.1.

RECITALS

WHEREAS, MLP GP and Cheniere Holdings have formed the MLP, pursuant to the
Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”), for
the purpose of engaging in any business activity that is approved by MLP GP and
that lawfully may be conducted by a limited partnership organized pursuant to
the Delaware LP Act.

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, the following actions have been taken prior to the date hereof:

1. Cheniere Holdings formed MLP GP, to which Cheniere Holdings contributed
$1,000 in exchange for all of the member interests in MLP GP.

2. MLP GP and Cheniere Holdings formed the MLP; to which MLP GP contributed
$20.00 in exchange for a 2% general partner interest in the MLP and Cheniere
Holdings contributed $980.00 in exchange for a 98% limited partner interest (the
“Holdings Initial LP Interest”).

3. The MLP formed Subsidiary LLC, to which it contributed $1,000 in cash in
exchange for 100% of the member interests in Subsidiary LLC.

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby (the “Closing”), each of the following matters shall occur:

1. Cheniere Holdings will convey to Subsidiary LLC, as a capital contribution,
100% of the outstanding common stock of LNG-GP and 100% of the member interests
in LNG-LP (the “Contributed Equity”) in return for 10,000 units in Subsidiary
LLC (the “Holdings Interests”).

2. Cheniere Holdings will contribute as a capital contribution to MLP GP a
portion of the Holdings Interests having a value equal to 2% of the equity value
of the MLP immediately after the Closing (the “GP Interest”).

3. The MLP will enter into the Services Agreement with Cheniere Terminals.



--------------------------------------------------------------------------------

4. O&M Services will assign the O&M Agreement to MLP GP, with the consent of
Sabine Pass LNG, pursuant to the Assignment and Assumption Agreement.

5. O&M Services and MLP GP will enter into the Services and Secondment
Agreement.

6. MLP GP will convey to the MLP, as a capital contribution, the GP Interest in
exchange for (a) a continuation of its 2% general partner interest in the MLP
and (b) the issuance to MLP GP of the IDRs of the MLP.

7. Cheniere Holdings will convey, as a capital contribution, the remainder of
the Holdings Interests to the MLP in exchange for (a) 135,383,831 Subordinated
Units in the MLP (representing an 82% interest), (b) 21,362,193 Common Units in
the MLP (representing a 16% interest), (c) the right to receive distributions,
if any, from the Distribution Reserve Account as determined pursuant to
Section 5.11 of the Partnership Agreement and (d) to the extent that the Net
Funding Amount is not sufficient to purchase Treasury Securities maturing as to
principal and interest at such times and in such amounts as MLP GP has
determined will be sufficient to pay the Initial Quarterly Distribution on the
Initial Common Units and the General Partner Units, the obligation to make an
additional capital contribution to the MLP of cash in an amount needed to
purchase the necessary Distribution Treasury Securities.

8. The public, through the Underwriters, will (i) contribute $106,137,444 in
cash, less the Underwriters’ discount of $7,164,277 and the structuring fee of
$530,687, in exchange for 5,054,164 Common Units in the MLP and (ii) purchase
8,445,836 Common Units (plus an additional 2,025,000 Common Units if the
Underwriters exercise in full their option to purchase additional Common Units
from Cheniere Holdings) for $177,362,556, less the Underwriters discount of
$11,971,973 and the structuring fee of $886,812 ($42,525,000, $2,870,438 and
$212,625, respectively, if the Underwriters exercise in full their option to
purchase additional Common Units).

9. Cheniere Holdings will pay transaction expenses associated with the
transactions contemplated by this Agreement in the amount of approximately
$3,800,000 (exclusive of the Underwriters’ discount and the structuring fee).

10. The MLP will deposit $98,442,481 (the “Net Funding Amount”) in the
Distribution Reserve Account.

11. The MLP will use the Net Funding Amount, plus any amounts contributed by
Cheniere Holdings, pursuant to Section 2.7, to purchase Treasury Securities.

12. The MLP will redeem from Cheniere Holdings and retire the Holdings Initial
LP Interest in exchange for a payment in cash to Cheniere Holdings of $980.00.

13. The Partnership Agreement and the Amended and Restated Limited Liability
Company Agreement of MLP GP, which as amended and restated reflect the
applicable matters set forth above and as contained in this Agreement, will be
executed.

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.1 The following capitalized terms shall have the meanings given below.

(a) “Agreement” means this Contribution and Conveyance Agreement.

(b) “Assets” has the meaning assigned to such term in Section 3.1 of this
Agreement.

(c) “Assignment and Assumption Agreement” means that certain Assignment and
Assumption Agreement dated as of the Closing Date among O&M Services, MLP GP and
Sabine Pass LNG.

(d) “Cheniere Terminals” means Cheniere LNG Terminals, Inc., a Delaware
corporation.

(e) “Closing Date” means March 26, 2007.

(f) “Common Unit” has the meaning assigned to such term in the Partnership
Agreement.

(g) “Distribution Reserve Account” has the meaning assigned to such term in the
Partnership Agreement.

(h) “Distribution Reserve Amount” has the meaning assigned to such term in the
Partnership Agreement.

(i) “Effective Date” shall mean the date on which the Registration Statement is
declared effective by the Securities and Exchange Commission.

(j) “Effective Time” shall mean 10:30 a.m. New York, New York time on the
Closing Date.

(k) “General Partner Units” has the meaning assigned to such term in the
Partnership Agreement.

(l) “IDRs” means “Incentive Distribution Rights” as such term is defined in the
Partnership Agreement.

(m) “Initial Common Unit” has the meaning assigned to such term in the
Partnership Agreement.

(n) “Initial Quarterly Distribution” has the meaning assigned to such term in
the Partnership Agreement.

(o) “O&M Agreement” has the meaning assigned to such term in the Partnership
Agreement.

(p) “O&M Services” has the meaning assigned to such term in the Partnership
Agreement.

 

3



--------------------------------------------------------------------------------

(q) “Offering” means the initial public offering by the MLP and Cheniere
Holdings of Common Units.

(r) “Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of Cheniere Energy Partners, L.P. dated as of
the Closing Date.

(s) “Partnership Group” means the MLP, MLP GP and Subsidiary LLC.

(t) “Registration Statement” means the registration statements on Form S-1
(Registration Nos. 333-139572 and 333-141456) filed by the MLP relating to the
Offering.

(u) “Sabine Pass LNG” has the meaning assigned to such term in the Partnership
Agreement.

(v) “Services Agreement” means that certain Services Agreement dated as of the
Closing Date between the MLP and Cheniere Terminals.

(w) “Services and Secondment Agreement” means that certain Services and
Secondment Agreement dated as of the Closing Date between O&M Services and MLP
GP.

(x) “Subordinated Unit” has the meaning assigned to such term in the Partnership
Agreement.

(y) “Underwriters” has the meaning assigned to such term in the Underwriting
Agreement.

(z) “Underwriting Agreement” has the meaning assigned to such term in the
Partnership Agreement.

ARTICLE 2

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

Section 2.1 Contribution by Cheniere Holdings to Subsidiary LLC. Cheniere
Holdings hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to Subsidiary LLC, its successors and assigns, for its and
their own use forever, all right, title and interest in and to the Contributed
Equity, as a capital contribution, in exchange for (a) 10,000 units in
Subsidiary LLC and (b) other good and valuable consideration, the sufficiency of
which is hereby acknowledged, and Subsidiary LLC hereby accepts the Contributed
Equity as a contribution to the capital of Subsidiary LLC and agrees as the sole
member of LNG-LP to be bound by the terms of the Limited Liability Company
Agreement of LNG-LP.

Section 2.2 Contribution by Cheniere Holdings of the GP Interest to MLP GP.
Cheniere Holdings hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to MLP GP, its successors and assigns, for its
and their own use forever, all right, title and interest in and to the GP
Interest, as a capital contribution, for good and valuable consideration, the
sufficiency of which is hereby acknowledged, and MLP GP hereby accepts the GP
Interest as a contribution to the capital of MLP GP.

 

4



--------------------------------------------------------------------------------

Section 2.3 Contribution by MLP GP of the GP Interest to the MLP. MLP GP hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to the MLP, its successors and assigns, for its and their own use
forever, all right, title and interest in and to the GP Interest, as a capital
contribution, in exchange for (a) a continuation of its 2% general partner
interest in the MLP, (b) the issuance by the MLP to MLP GP of the IDRs, and
(c) other good and valuable consideration, the sufficiency of which is hereby
acknowledged, and the MLP hereby accepts the GP Interest as a contribution to
the capital of the MLP.

Section 2.4 Contribution by Cheniere Holdings of Holding Interests to the MLP.
Cheniere Holdings hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the MLP, its successors and assigns, for
its and their own use forever, all right, title and interest in and to the
remainder of the Holdings Interests in exchange for (a) the issuance by the MLP
to Cheniere Holdings of 135,383,831 Subordinated Units in the MLP, representing
an 82% interest in the MLP, (b) the issuance by the MLP to Cheniere Holdings of
21,362,193 Common Units in the MLP, representing a 16% interest in the MLP,
(c) the right to receive distributions, in certain circumstances, from the
Distribution Reserve Account as determined pursuant to Section 5.11 of the
Partnership Agreement, (d) the obligation to make contributions to the
Distribution Reserve Account, pursuant to the terms of Section 2.7, and
(e) other good and valuable consideration, the sufficiency of which is hereby
acknowledged, and the MLP hereby accepts such Holdings Interests as a
contribution to the capital of the MLP and agrees to be bound by the terms of
the Limited Liability Company Agreement of Subsidiary LLC as its sole member.

Section 2.5 Cash Contribution by the Public. The Parties acknowledge that the
public has made a capital contribution through the underwriters to the MLP of
approximately $106,137,444 in cash ($98,442,481 net to the MLP after the
underwriting discount of $7,164,277 and the structuring fee of $530,687) in
exchange for the issuance by the MLP to the public of 5,054,164 Common Units,
representing an 8.2% interest in the MLP.

Section 2.6 Transaction Costs and Distribution Reserve Account. The Parties
acknowledge (a) the payment by Cheniere Holdings, in connection with the
Closing, of transaction expenses in the amount of approximately $3,800,000
(exclusive of the Underwriters’ discount and the structuring fee) and (b) the
deposit of the Net Funding Amount into the Distribution Reserve Account.

Section 2.7 Purchase of Treasury Securities. The MLP shall use the Net Funding
Amount to purchase the Treasury Securities on the Closing Date maturing as to
principal and interest at such times and in such amounts as MLP GP determines
will be sufficient to pay the Initial Quarterly Distribution on the Initial
Common Units and General Partner Units. In the event the Net Funding Amount is
not sufficient to purchase the necessary Treasury Securities, on the Closing
Date, Cheniere Holdings shall contribute the difference to the MLP as an
additional Capital Contribution.

Section 2.8 Redemption of Cheniere Holdings Initial MLP Interest. The MLP hereby
agrees to redeem from Cheniere Holdings and agrees to retire the Cheniere
Holdings Initial MLP Interest in exchange for a payment in cash to Cheniere
Holdings of $980.00.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

TITLE MATTERS

Section 3.1 Encumbrances

(a) Except to the extent provided in any other document executed in connection
with this Agreement or the Offering, the contribution and conveyance (by
operation of law or otherwise) of the various physical assets owned as reflected
in this Agreement (collectively, the “Assets”) are made expressly subject to all
recorded and unrecorded liens (other than consensual liens), encumbrances,
agreements, defects, restrictions, adverse claims and all laws, rules,
regulations, ordinances, judgments and orders of governmental authorities or
tribunals having or asserting jurisdictions over the Assets and operations
conducted thereon or in connection therewith, in each case to the extent the
same are valid and enforceable and affect the Assets, including all matters that
a current survey or visual inspection of the Assets would reflect.

(b) To the extent that certain jurisdictions in which the Assets are located may
require that documents be recorded in order to evidence the transfers of title
reflected in this Agreement, then the provisions set forth in Section 3.1(a)
immediately above shall also be applicable to the conveyances under such
documents.

Section 3.2 Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws

(a) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT OR THE OFFERING, THE PARTIES ACKNOWLEDGE AND
AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH SUCH PARTY
SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING
(A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE ASSETS, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE ASSETS
GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER
MATTERS ON THE ASSETS, (B) THE INCOME TO BE DERIVED FROM THE ASSETS, (C) THE
SUITABILITY OF THE ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE
CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE ASSETS OR THEIR OPERATION
WITH ANY LAWS (INCLUDING, WITHOUT LIMITATION, ANY ZONING, ENVIRONMENTAL
PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS), OR (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE ASSETS. EXCEPT TO THE
EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH
THIS AGREEMENT OR THE OFFERING, THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS
HAD THE OPPORTUNITY TO INSPECT THE RESPECTIVE ASSETS, AND EACH IS RELYING SOLELY
ON ITS OWN INVESTIGATION OF THE RESPECTIVE ASSETS AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY ANY OF THE PARTIES. EXCEPT TO THE EXTENT PROVIDED
IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN

 

6



--------------------------------------------------------------------------------

CONNECTION WITH THIS AGREEMENT OR THE OFFERING, NONE OF THE PARTIES IS LIABLE OR
BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT
OR THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING, EACH OF THE PARTIES
ACKNOWLEDGES THAT, TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE CONTRIBUTION OF
THE ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS IS”, “WHERE IS” CONDITION
WITH ALL FAULTS, AND THE ASSETS ARE CONTRIBUTED AND CONVEYED SUBJECT TO ALL OF
THE MATTERS CONTAINED IN THIS SECTION. THIS SECTION SHALL SURVIVE SUCH
CONTRIBUTION AND CONVEYANCE OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS
OF THIS SECTION HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND
ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE ASSETS
THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE,
EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE OFFERING.

(b) The contributions of the Assets made under this Agreement are made with full
rights of substitution and subrogation of the respective Parties receiving such
contributions, and all persons claiming by, through and under such parties, to
the extent assignable, in and to all covenants and warranties by the
predecessors-in-title of the Parties contributing the Assets, and with full
subrogation of all rights accruing under applicable statutes of limitation and
all rights of action of warranty against all former owners of the Assets.

(c) Each of the Parties agrees that the disclaimers contained in this
Section 3.2 are “conspicuous” disclaimers. Any covenants implied by statute or
law by the use of the words “grant,” “convey,” “bargain,” “sell,” “assign,”
“transfer,” “deliver” or “set over” or any of them or any other words used in
this Agreement or any exhibits hereto are hereby expressly disclaimed, waived or
negated.

(d) Each of the Parties hereby waives compliance with any applicable bulk sales
law or any similar law in any applicable jurisdiction in respect of the
transactions contemplated by this Agreement.

ARTICLE 4

FURTHER ASSURANCES

Section 4.1 Further Assurances. From time to time after the Effective Time, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, or (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended so to be and to
more fully and effectively carry out the purposes and intent of this Agreement.

 

7



--------------------------------------------------------------------------------

Section 4.2 Other Assurances. From time to time after the Effective Time, and
without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement. Without limiting the
generality of the foregoing, the Parties acknowledge that the parties have used
their good faith efforts to attempt to identify all of the assets being
contributed to the MLP or its subsidiaries as required in connection with the
Offering. However, due to the age of some of those assets and the difficulties
in locating appropriate data with respect to some of the assets it is possible
that assets intended to be contributed to the MLP or its subsidiaries were not
identified and therefore are not included in the assets contributed to the MLP
or its subsidiaries. It is the express intent of the Parties that the MLP or its
subsidiaries own all assets necessary to operate the assets that are identified
in this Agreement and in the Registration Statement. To the extent that any
assets were not identified but are necessary to the operation of assets that
were identified, then the intent of the Parties is that all such unidentified
assets are intended to be conveyed to the appropriate member(s) of the
Partnership Group. To the extent such assets are identified at a later date, the
Parties shall take the appropriate actions required in order to convey all such
assets to the appropriate member(s) of the Partnership Group. Likewise, to the
extent that assets are identified at a later date that were not intended by the
Parties to be conveyed as reflected in the Registration Statement, the Parties
shall take the appropriate actions required in order to convey all such assets
to the appropriate Party.

ARTICLE 5

EFFECTIVE TIME

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article 2 of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article 2
of this Agreement shall be effective and operative in accordance with Article 6,
without further action by any party hereto.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Order of Completion of Transactions. The transactions provided for
in Article 2 of this Agreement shall be completed immediately following the
Effective Time in the order set forth therein.

Section 6.2 Costs. Except for the transaction costs set forth in Section 2.6,
Subsidiary LLC shall pay all expenses, fees and costs, including, but not
limited to, all sales, use and similar taxes arising out of the contributions,
conveyances and deliveries to be made hereunder and shall pay all documentary,
filing, recording, transfer, deed, and conveyance taxes and fees required in
connection therewith. In addition, Subsidiary LLC shall be responsible for all
costs, liabilities and expenses (including court costs and reasonable attorneys’
fees) incurred in connection with the implementation of any conveyance or
delivery pursuant to Section 4.1 or Section 4.2.

 

8



--------------------------------------------------------------------------------

Section 6.3 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

Section 6.4 Successors and Assigns. The Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 6.5 No Third-Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third-party beneficiary of
any of the provisions of this Agreement.

Section 6.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.

Section 6.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas applicable to contracts made and
to be performed wholly within such state.

Section 6.8 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid, and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 6.9 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all of the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
Amendment to this Agreement.

 

9



--------------------------------------------------------------------------------

Section 6.10 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to their subject matter. This document and such
instruments contain the entire understanding of the Parties with respect to the
subject matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the parties hereto after the date of this Agreement.

Section 6.11 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

CHENIERE ENERGY PARTNERS, L.P.

By:  Cheniere Energy Partners GP, LLC, its general partner

By:  /s/    Stanley C. Horton                                         

        Name:  Stanley C. Horton

        Title:  President and Chief Operating Officer

CHENIERE LNG HOLDINGS, LLC

By:  /s/    Stanley C. Horton                                         

        Name:  Stanley C. Horton

        Title:  Chief Executive Officer

CHENIERE ENERGY PARTNERS GP, LLC

By:  /s/    Stanley C. Horton                                         

        Name:  Stanley C. Horton

        Title:  President and Chief Operating Officer

CHENIERE ENERGY INVESTMENTS, LLC

By:  /s/    Stanley C. Horton                                         

        Name:  Stanley C. Horton

        Title:  Chief Executive Officer

SABINE PASS LNG-GP, INC.

By:  /s/    Stanley C. Horton                                         

        Name:  Stanley C. Horton

        Title:  Chief Executive Officer

SABINE PASS LNG-LP, LLC

By:  /s/    Stanley C. Horton                                         

        Name:  Stanley C. Horton

        Title:  Chief Executive Officer

 

11